                     Case 2:19-cv-00780-JCM-VCF Document 55 Filed 02/17/21 Page 1 of 3



                1    Lisa A. McClane, NV Bar No. 10139
                     Daniel I. Aquino, NV Bar No. 12682
                2    JACKSON LEWIS P.C.
                     The Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89101
                4    Tel: (702) 921-2460
                     Fax: (702) 921-2461
                5    lisa.mcclane@jacksonlewis.com

                6    Attorneys for Defendant
                     Nevada Property 1, LLC dba The Cosmopolitan of Las Vegas
                7

                8                                UNITED STATES DISTRICT COURT

                9                                        DISTRICT OF NEVADA
              10     TONYA HALE,                                       Case No. 19-CV-00780-JCM-VCF
              11            Plaintiff,
                                                                       STIPULATION AND ORDER TO EXTEND
              12            vs.                                        DISPOSITIVE MOTION DEADLINE
              13     THE COSMOPOLITAN OF LAS VEGAS;
                     NV PROPERTY 1, LLC dba THE                        Eighth Request
              14     COSMOPOLITAN OF LAS VEGAS, a
                     Nevada Limited Liability Company;
              15     RICHARD SHERMAN, an individual,
              16            Defendants.
              17

              18             IT IS HEREBY STIPULATED by and between Tonya Hale (“Plaintiff”), and Nevada

              19     Property 1, LLC, doing business as The Cosmopolitan of Las Vegas (“TCOLV”) and (collectively
              20     referred to as the “Parties”), by and through their respective counsel of record, hereby stipulate to

              21     extend the deadline to file dispositive motions in this case, and agree as follows:

              22             1.      On November 15, 2019, this Court entered an Order granting the initial Stipulated

              23     Discovery Plan and Scheduling Order [ECF No. 31] and agreed to extend the initial deadlines on

              24     February 5, 2020 [ECF No. 35].

              25             2.      On April 2, 2020, this Court entered an Order granting the second request to extend

              26     the Discovery Plan and Scheduling Order [ECF No. 38], on June 24, 2020 this.

              27             3.      On June 24, 2020 this Court entered an Order granting the parties third request to

              28     extend the Discovery Plan and Scheduling Order [ECF No. 41] and on September 15, 2020 this
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-00780-JCM-VCF Document 55 Filed 02/17/21 Page 2 of 3




                1    Court entered an Order granting the parties fourth request to extend the Discovery Plan and

                2    Scheduling Order [ECF No. 47].

                3            4.      On October 20, 2020, this Court entered an Order granting the parties fifth request

                4    to extend the Discovery Plan and Scheduling Order. [ECF No. 48]. Pursuant to the Court’s order

                5    the deadline to file dispositive deadline is December 23, 2020.

                6            5.      On December 21, 2020, this Court entered an Order granting the parties sixth request

                7    to extend the dispositive motion deadline. [ECF No. 51]. Pursuant to the Court’s order the deadline

                8    to file dispositive deadline is January 25, 2021.

                9            6.      On January 25, 2021, this Court entered an Order granting the parties seventh

              10     request to extend the dispositive motion deadline. [ECF No. 53]. Pursuant to the Court’s order the

              11     deadline to file dispositive deadline is February 24, 2021

              12             6.      Defendant’s counsel’s office was closed for several weeks in December due to staff

              13     member testing positive for Covid. Thereafter, Defendants’ counsel began experiencing her own

              14     medical issues which significantly impacted her vision, which has only recently been fully restored.

              15     Accordingly, the parties require an extension to file dispositive motion in this matter. For the above

              16     stated reasons, the parties request that the dispositive motion deadline be extended thirty (30) days

              17     from to February 24, 2021 to March 26, 2021.

              18             7.      Accordingly, the parties stipulate and agree to extend the dispositive motion

              19     deadline for thirty (30) days, up to and including March 26, 2021.

              20             8.      As set forth in ECF No. 53, upon the filing of a dispositive motion, the date for filing

              21     the joint pretrial order shall be suspended until 30 days after decision on the dispositive motions or

              22     until further order of the court.

              23     ///

              24     ///

              25     ///

              26     ///

              27     ///

              28     ///
JACKSON LEWIS P.C.
    LAS VEGAS                                                            -2-
                      Case 2:19-cv-00780-JCM-VCF Document 55 Filed 02/17/21 Page 3 of 3




                1              9.       A trial date has not yet been set in this matter, and no other deadlines are affected

                2    by this stipulation.

                3              This stipulation and order is sought in good faith and not for the purpose of delay.

                4              Dated this 17th day of February, 2021.
                5    LAW OFFICES OF MICHAEL P. BALABAN                     JACKSON LEWIS P.C.
                6
                     /s/   Michael P. Balaban                              /s/ Lisa A. McClane
                7    Michael P. Balaban, NV Bar No. 9370                   Lisa A. McClane, NV Bar No. 10139
                     10726 Del Rudini St                                   Daniel I. Aquino, NV Bar No. 12682
                8    Las Vegas, NV 89141-4216                              Bank of America Plaza
                                                                           300 S. Fourth St., Ste. 900
                9    Attorney for Plaintiff Tonya Hale                     Las Vegas, Nevada 89101
              10                                                           Attorneys for Defendant Nevada Property 1
                                                                           LLC dba The Cosmopolitan of Las Vegas
              11

              12
                                                                       ORDER
              13

              14                                         February 17
                               IT IS SO ORDERED                                      , 2021.
              15

              16
                                                                       U.S. Magistrate Judge
              17

              18      4815-2681-5965, v. 1

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                             -3-
